Title: To George Washington from Major General Lafayette, 24 September 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


          
            My dear general
            Camp Near Warren [R.I.] 24 September [1778]
          
          I am going to Consult your excellency upon a point in which I not only want your leave and opinion as the Commander in chief, but also your Candid advice as the man whose I have the happiness to be the friend—in an adress from the British Commissaries to Congress, the first one after jonhstone was excluded, they speack in the most di[s]respectfull terms of my Nation, and Country—the whole is undersign’d by them and more particularly by the president lord Carlisle—I am the first french officer in Rank of the american army, I am Not unknown to the British, and if Somebody must take Notice of Such expressions, that advantage does, I believe, belong to me—do’nt you think, my dear general, that I schould do well, to write a letter on the Subject to lord Carlisle, where I Should Notice his expressions in an unfriendly manner—I have mentionn’d some thing of that design to the Count d’estaing but want intirely to fix my opinion by yours which I instantly beg as soon as you will find it Convenient.
          As every thing is perfectly quiet, and general Sullivan is persuad’d that I may with all Safety go to boston, I am going to undertake a schort journey towards that place—the admiral has Several times express’d a desire of Conversing with me—he has also thrown out some wishes that some thing might be done towards Securing Boston, but it seems he alwaïs Refers to a Conversation for further explanation—my Stay will be Schort as I do’nt like towns in time of war when I may be about a Camp—if your excellency answers me soon I may Soon Receive your letter soon.
          I want much to See you, my dear general, and Consult You about many points, part of them are respecting myself—if you approuve of my writing to lord Carlisle it would be a Reason of Coming Near you for Some instants in case the gentleman is displeas’d with my adress. With the most perfect Respect, Confidence, and affection I have the honor to be My dear general Your most obedient Servant
          
            the Marquis de lafayette
          
        